282 F.2d 568
FIRST NATIONAL BANK OF MINNEAPOLIS, Appellant,v.UNITED STATES of America.
No. 16378.
United States Court of Appeals Eighth Circuit.
July 13, 1960.

Appeal from the United States District Court for the District of Minnesota.
Peter Dorsey, Minneapolis, Minn., for appellant.
Charles K. Rice and Lee A. Jackson, Washington, D. C., for appellee.
PER CURIAM.


1
Appeal from District Court, D.C., 175 F.Supp. 192, dismissed with prejudice with the parties to bear their respective costs, on stipulation of parties.